16‐3468‐cr 
      United States v. Pettway, et al. 

                                        UNITED STATES COURT OF APPEALS 
                                            FOR THE SECOND CIRCUIT 
                                                        SUMMARY ORDER 

      RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT.  CITATION TO A 
      SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007 IS PERMITTED AND IS GOVERNED BY 
      FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURTʹS LOCAL RULE 32.1.1.  
      WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST 
      CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION 
      ʺSUMMARY ORDERʺ).  A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON 
      ANY PARTY NOT REPRESENTED BY COUNSEL. 

 1                  At a stated term of the United States Court of Appeals for the Second 
 2    Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in 
 3    the City of New York, on the 1st  day of June, two thousand seventeen. 

 4    PRESENT:             PIERRE N. LEVAL, 
 5                         PETER W. HALL, 
 6                         DENNY CHIN,  
 7                                                       Circuit Judges. 
 8    ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐x 

 9    UNITED STATES OF AMERICA,  
10                        Appellant, 

11                           v.                                                                   16‐3468‐cr 
12     
13    TYRONE BROWN, aka TY BOOG, TYRIQ BROWN, 
14    aka REEK, QUINTON THOMPSON, aka Q, EDDIE 
15    ALLEN, aka POW POW, aka BUNDLES, MONTELL 
16    JONES, aka TELLY, TARIQ BROWN, aka REEK, aka 
17    REEK HAVICK BOOG, aka, TYRIQ BROWN, 
18    RAYMEL WEEDEN, aka RAY DEUCE, RAYSHOD 
19    WASHINGTON, aka SHODDY, DERRICK RAMOS, 
20    aka LITTLE D, 
21                           Defendants, 
22     
 1    KENNETH PETTWAY, JR. aka KPJ, DEMETRIUS 
 2    BLACK, DEE BLACK, 
 3                         Defendants‐Appellees. 

 4    ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐x 

      FOR APPELLANT:                                               JOSEPH J. KARASZEWSKI, Assistant United 
                                                                   States Attorney, for JAMES P. KENNEDY, JR., 
                                                                   Acting United States Attorney for the Western 
                                                                   District of New York, Buﬀalo, New York. 

      FOR DEFENDANTS‐APPELLEES:                                    HERBERT L. GREENMAN, Lipsitz Green 
                                                                   Scime Cambria, LLP, Buﬀalo, New York 
                                                                   (SEAN DENNIS HILL, on the brief, Lipsitz 
                                                                   Green Scime Cambria, LLP, Buﬀalo, New 
                                                                   York). 

 5           Appeal from the United States District Court for the Western District of New 
 6    York (Skretny, J.). 
 7            
 8           UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, 
 9    AND DECREED that the interlocutory ruling of the district court excluding evidence is 
10    AFFIRMED IN PART and VACATED IN PART, and the case is REMANDED for 
11    further proceedings. 
12            
13           The government brings interlocutory appeal from the district court’s pre‐trial 
14    order excluding any evidence of the defendants’ possession of a J.P. Sauer & Sohn .32‐
15    caliber Model 38 pistol with serial number 355206 (hereinafter, “J.P. Sauer & Sohn 
16    Pistol”). Trial has been postponed to await the resolution of this issue. We assume the 
17    parties’ familiarity with the underlying facts, procedural history, and issues on appeal.  
18            
19           The  Fourth Superseding Indictment charges defendants Kenneth Pettway and 
20    Demetrius Black with: conspiracy to possess with intent to distribute 280 grams or more 
21    of cocaine base (Count 1); possessing unspecified firearms in furtherance of the 
22    conspiracy alleged in Count 1 (Count 2); possession on January 18, 2012 of heroin and 
23    cocaine with intent to distribute (Count 3); and possession on January 18, 2012 of two 
24    specifically described firearms in furtherance of the controlled substance oﬀense alleged 
25    in Count 3 (Count 4). In addition, it charges Pettway, as a convicted felon, with illegal 
26    possession on January 18, 2012 of the same two specifically identified firearms that are 
27    specified in Count 4, as well as ammunition (Count 5). 
28            


                                                                       2 
 1            The two guns specified in Counts 4 and 5 are described as a “J.P. Shuer & Suhl 
 2    CHL 7.65 mm pistol with no serial number,” and a “Smith and Wesson 9 mm model 
 3    6906 pistol, serial no. TCA6469.” Count 5 also alleges that Pettway possessed “eight (8) 
 4    rounds of .32 caliber ammunition and nine (9) rounds of 9 mm ammunition.” According 
 5    to the government, the indictment’s description of the “J.P. Shuer & Suhl CHL 7.65 mm 
 6    pistol with no serial number” was inaccurate. The gun in fact was a J.P. Sauer & Sohn 
 7    .32 caliber Model 38 pistol with serial number 355206.  
 8             
 9            Four and a half years after filing the original indictment containing the mistaken 
10    description of the gun, during which time the government filed four superseding 
11    indictments each perpetuating the inaccurate description notwithstanding the 
12    government’s awareness throughout this period of the correct description of the gun, on 
13    the eve of trial the government brought a motion asking the district court to amend the 
14    indictment to reflect the correct description of the J.P. Sauer & Sohn Pistol. In the 
15    alternative, the government asked the court to instruct the jury that a misspelling in the 
16    indictment is not fatal, or to amend the indictment by striking all reference to that pistol 
17    from Counts 4 and 5. The court denied all aspects of the motion to amend the 
18    indictment and instruct the jury. In addition, the court sua sponte ruled that any 
19    evidence concerning the J.P. Sauer & Sohn Pistol would be irrelevant and inadmissible 
20    and that the court would sustain an objection to introducing it.  
21             
22            We have no appellate jurisdiction to rule on the court’s interlocutory rulings on 
23    amendment of the indictment or instructions to the jury, and the government does not 
24    ask for rulings reviewing those decisions. Only the court’s ruling “excluding evidence” 
25    is subject to the government’s interlocutory appeal. 18 U.S.C. § 3731.  
26             
27            With respect to the court’s exclusion of all evidence of the defendants’ possession 
28    of the J.P Sauer & Sohn Pistol, we think the ruling should be viewed as having two 
29    distinct parts that are subject to diﬀerent considerations. First, to the extent that the 
30    government asks us to overturn the ruling that the J.P. Sauer & Sohn .32 caliber pistol 
31    with a serial number would not be admitted to prove the allegations of possession of a 
32    “J.P. Shuer & Suhl CHL 7.65 mm pistol with no serial number,” giving due 
33    consideration to all the circumstances, in particular the government’s inordinate delay 
34    in seeking to correct the error, and its failure in filing four superseding indictments to 
35    use any of them to correct this error, we cannot say the district court abused its 
36    discretion.  Accordingly, we aﬃrm that aspect of the court’s ruling. 
37             
38            It does not follow, however, that the J.P. Sauer & Sohn Pistol should be excluded 
39    for all purposes, and the court gave no explanation why evidence of the defendants’ 
40    possession of this pistol “would be irrelevant” if oﬀered for other purposes than to 


                                                   3 
 1    prove the explicit possession charged in Counts 4 and 5. A‐107 Evidence of gun 
 2    possession is routinely admitted to prove knowledge and intent with respect to 
 3    narcotics charges without need for allegation in the indictment of such gun possession. 
 4    See United States v. Mercado, 573 F.3d 138, 142 (2d Cir. 2009). The court gave no 
 5    explanation why possession of the J.P. Sauer & Sohn Pistol was not relevant to proving 
 6    knowledge and intent to possess and distribute narcotics as charged in Counts 1 and 3, 
 7    or prove that unspecified guns were possessed in furtherance of the Count 1 narcotics 
 8    oﬀense, as charged in Count 2. As for Count 4, even though we aﬃrm the court’s ruling 
 9    that the J.P. Sauer & Sohn Pistol could not be used to prove the possession of the “J.P. 
10    Shuer & Suhl” pistol, the court did not explain why it could not be received as evidence 
11    that the Smith and Wesson pistol properly named in that count was possessed in 
12    furtherance of the controlled substance oﬀense charged in Count 3, as alleged. And with 
13    respect to Count 5, the court did not explain why Pettway’s possession of a .32 pistol 
14    that is not identified in the indictment would not be relevant evidence to show that his 
15    possession of eight rounds of .32 caliber ammunition was knowing and intentional. The 
16    fact that possession of a diﬀerent gun (a “J.P. Shuer & Suhl” pistol ) was charged in 
17    Counts 4 and 5, which the government will be unable to prove, did not mislead the 
18    defendants to justifiably believe that there would be no evidence of possession of a J.P. 
19    Sauer & Sohn Pistol to support these other purposes. Accordingly, to the extent the 
20    court ruled without explanation that the pistol was irrelevant for all these purposes, we 
21    vacate that ruling. 
22             
23            In vacating the ruling, however, we do not purport to require the district court to 
24    admit the gun for these purposes. As of yet, neither we, nor the district court, has heard 
25    full argument on whether the J.P. Sauer & Sohn Pistol should be received for such 
26    purposes.  In the event the government oﬀers the J.P. Sauer & Sohn Pistol at trial for 
27    purposes other than to prove the alleged possession of the “J.P. Shuer & Suhl” weapon 
28    charged in Counts 4 and 5, we leave it open to the district court to rule as it sees fit, 
29    noting only that, so far as we are aware, the present record shows no reason why the 
30    defendants would be prejudiced by such oﬀer or why the pistol would not be relevant.   
31             
32            Accordingly, the judgment of the district court is AFFIRMED IN PART and 
33    VACATED IN PART, and the case is REMANDED for further proceedings. 
34                    
35                                               FOR THE COURT: 
36                                               Catherine OʹHagan Wolfe, Clerk 




                                                   4